      Case 4:20-cv-00782-MWB Document 15 Filed 09/11/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM M. WALLS                                  No. 4:20-CV-00782
JAMES J. OAKES, and
FRANCIS X. OAKES,                                 (Judge Brann)

            Plaintiffs,

      v.

REPSOL OIL AND GAS USA, LLC,

           Defendant.

                                   ORDER

     AND NOW, this 11th day of September 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Plaintiffs’ Motion to Remand, Doc. 10, is DENIED.

     2.    Defendant’s Motion to Dismiss, Doc. 3, is GRANTED.

     3.    Plaintiffs may file an amended complaint by September 25, 2020. If

           no amended complaint is filed by that date, the action will be

           summarily dismissed pursuant to Fed. R. Civ. P. 41(b).



                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
